Citation Nr: 1811779	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition.

2. Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 2006 to May 2007, including service in Southwest Asia.  He also had unverified service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction has since been transferred to the VA RO in Winston-Salem, North Carolina.

In the May 2011 Form VA-9, the Veteran requested a Travel Board hearing.  He was scheduled for a Travel Board hearing on November 17, 2015.  He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled.  Therefore, his request for a Board hearing is deemed to have been withdrawn.

The issues of entitlement to service connection for dizziness, tinnitus and vision problems, all as secondary to the service-connected head injury, have been raised by the record an October 2009 VA treatment note, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to service connection for a bilateral foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current heart disorder diagnosed as sinus venous defect with partial anomalous pulmonary venous return is a congenital defect and was not subject to a superimposed disease or injury.
CONCLUSION OF LAW

The criteria to establish service connection for a heart condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

In April 2009, VA made a formal finding of unavailability for the Veteran's complete service treatment records.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In an April 2009 letter, the RO informed the Veteran of all efforts made to locate these service treatment records and their continued unavailability.  He was asked to submit any such records in his possession.  Therefore, the Board finds that all potential avenues for obtaining these records have been pursued, and any further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2017).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, the Veteran's diagnosed heart conditions is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a claimant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A claimant is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim for a Heart Condition - Analysis

The Veteran contends that his congenital heart defect was aggravated by his service-connected posttraumatic stress disorder (PTSD) with schizoaffective disorder and alcohol dependence as he became symptomatic while homeless and drinking heavily.  

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss application of the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C. §§ 1110, 1131 and the term "defects" in 38 C.F.R. § 3.303(c) as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).  A congenital "defect" is not a disability for VA compensation purposes unless the defect was subject to a superimposed disease or injury.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90; Monroe, 4 Vet. App. at 515.

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin at 396-97.  VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

As an initial matter, the Board finds that the Veteran has a current diagnosis of sinus venous defect with partial anomalous pulmonary venous return, a congenital heart condition.  

As an initial matter, the Board notes that the Veteran's enlistment examination is not of record.  In light of this missing record, the Board will presume that the veteran was sound upon entrance into service.  However, as stated above, the presumption of soundness does not apply to congenital defects.  See 38 C.F.R. 
§§ 3.303(c), 4.9.

The Board finds that the Veteran's heart condition, to include the diagnosed sinus venous defect with partial anomalous pulmonary venous return, is a congenital defect, and not a congenital disease.  An April 2012 VA examiner found that the Veteran's heart defect was congenital in nature and was not caused or aggravated by military service and noted that his symptoms did not manifest until well after service when he was homeless and drinking.  The Board finds that this opinion is inadequate as the VA examiner did not address the Veteran's contention that his alcohol dependence worsened or aggravated his diagnosed defect.  In addition, the VA examiner did not address whether this congenital heart condition was a disease or defect for VA purposes.  For these reasons, the opinion has no probative value.

In July 2017, the Board referred the claim to a Veterans Health Administration (VHA) specialist to help determine the nature of the back disabilities, including determining whether the Veteran's diagnosed heart condition was acquired, and if not acquired, whether each disability was a congenital disease or congenital defect.  In September 2017, a VA interventional cardiologist opined that the Veteran's heart condition had been present since birth and was a well-known congenital heart disease secondary to an anatomical defect in the heart.  He further stated that the disease is not acquired.  The cardiologist stated that this disease may remain undiagnosed for several years and the patient may present with heart symptoms in the third or fourth decade of life, depending upon the size of the defect.  The cardiologist also noted that the Veteran successfully completed his foreign tour of duty, suggesting that he remained asymptomatic prior to the diagnosis in 2009.  The VA cardiologist opined that the Veteran's course fit in the natural history of this type of congenital atrial septal defect.  He stated that it was not clearly and unmistakably permanently worsened beyond the normal progress during service.  Instead, the worsening of this congenital heart disease was consistent with the natural progress of the disease.  The cardiologist further opined that it is less likely than not that there was a superimposed disease or injury that resulted in additional disability.  Specifically, the cardiologist stated that it is unlikely that the Veteran's homelessness and alcohol use aggravated or worsened his heart condition.  The Board finds the September 2017 VA opinion to have significant probative value. The VA cardiologist reviewed the claims file, including all relevant medical history, provided detailed opinions, and gave full rationales for those opinions.

Although the Veteran contends that his congenital heart defect was aggravated by his service-connected PTSD with schizoaffective disorder and alcohol dependence as he became symptomatic while homeless and drinking heavily, the weight of the competent medical evidence demonstrates that the sinus venous defect with partial anomalous pulmonary venous return is a congenital defect.  The Board finds that the Veteran is not competent to provide an opinion regarding whether his heart condition was acquired or congenital, or aggravated by his service-connected PTSD with schizoaffective disorder and alcohol dependence, due to the medical complexity of the matter.  See Jandreau, 492 F.3d 1372, 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Based on all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran suffered from a superimposed injury or disease during active service or related to or caused by his PTSD that aggravated the congenital heart defect.  As the heart condition is a congenital defect, and the medical and lay evidence does not suggest any superimposed disease or injury that created additional disability, the Board finds that service connection cannot be awarded for the heart condition.  See VAOPGCPREC 82-90.

For the foregoing reasons, the Board concludes that the weight of the evidence is against the claim for entitlement to service connection for a heart condition. The benefit-of-the-doubt doctrine is therefore not for application, and the appeal is denied.
ORDER

Service connection for a heart condition is denied.


REMAND

Further development is needed prior to analyzing the merits of the claim of entitlement to service connection for a bilateral foot condition.

The Veteran was afforded a VA examination in April 2012.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The April 2012 VA examiner diagnosed the Veteran with tinea pedis, noting that the condition had been present about one year and the Veteran described symptoms of itching feet.  The VA examiner opined that the tinea pedis was less likely as not caused by or a result of military service.  The VA examiner stated that the tinea pedis did not appear to be associated with the Veteran's active service.  The VA examiner did not address the Veteran's reports of foot pain, including the November 2008 VA treatment note indicating that the Veteran reported having pain in his feet since serving in Iraq.  The VA examiner also did not address the diagnosis of flat foot on the Veteran's June 2009 Report of Medical Examination for the purpose of medical retirement from the Army Reserves.  As such, the Board finds the April 2012 VA examination to be inadequate and remand is required to obtain a new examination and etiology opinion as to the flat feet.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records related to his bilateral foot condition.

2. Then, schedule the Veteran for an additional VA examination to determine the nature and etiology of his bilateral foot condition, to include flat foot.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.

(a) For EACH currently diagnosed bilateral foot condition, to include flat foot and tinea pedis, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to or caused by service; or proximately due to, caused by, or aggravated by a service-connected disability.

(b) IF the Veteran's pes planus is CONGENITAL in nature, explain it is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.] 

(c)  If the pes planus is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional foot disability. 

(d) If the pes planus is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes planus pre-existed active service.

(e)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes planus WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


